DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 9-13, "a single-core third electric wire"; "a wire-shaped interposed material formed in a shape of a wire using a polymer"; and "a double-core twisted pair wire" are unclear to how these relate to "a single-core third electric wire"; "a wire-shaped interposed material formed in a shape of a wire using a polymer"; and "a double-core twisted pair wire" cited earlier in the claim.
 	Claims 2-13 are included in this rejection because of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masaaki (JP 2016-110836) in view of Zebhauser et al. (2018/0026402).
 	Masaaki discloses a composite cable comprising an electric wire bundle (7); and an outer layer sheath (6) that covers the bundle, wherein the bundle includes a single-core first electric wire (2A), a single-core second electric wire (2B), twisted wires (3A), a single-core third electric wire (33), and a wire-shaped interposed material (36, [0022]) formed in a shape of a wire using a polymer; in a cross-sectional view of the bundle, the twisted wires (3A) being arranged at one side relative to a center line connecting the center of the first wire and the center of the 
 	Masaaki does not disclose the twisted wires (3A) comprising a double-core twisted pair wire (re claim 1).  Zebhauser et al. discloses an arrangement comprising a cable.  Zebhauser et al. discloses that a twisted pair and a quad comprising two wire pairs are both known for being used for the transmission of signal or RF signal ([0003]).  It would have been obvious to one skilled in the art to modify the twisted wires (3A, a quad) of Masaaki to comprise two double-core twisted pair wires since it is taught by Zebhauser et al. that twisted pair and quad are both known for being used for the transmission of signal or RF signal.
 	Modified cable of Masaaki also discloses the third electric wire (33) and the wire-shaped material (36) being twisted together to form a strand (re claim 2); the wire-shaped material having a diameter that is substantially equal to that of the third wire (re claim 4); the first, second, twisted pair wire, third wire, and wire-shaped material being twisted together ([0024]) (re claim 5); the wire-shaped material will not break when wire breakage occurs in a conductor of the twisted pair wire since it comprises structure and material as claimed (re claim 6); the cable comprising a separator layer (5) wound around a circumferential surface of the bundle (re claim 7); an inner side of the separator layer including a space (re claim 9); an inner layer sheath (4) between the inner surface of the outer layer sheath and the bundle (re claim 10); the inner layer sheath having a contour that is circular in the cross-sectional view (re claim 11); the first and second wires each being a power line and the twisted pair wire being formed by twisting two signal wires (re claim 12); and the cable can be configured for use with an electric brake of an automobile since it comprises structure and material as claimed (re claim 13).

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847